

EXHIBIT 10.1


FIRST LOAN MODIFICATION AGREEMENT
 
This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of January 21, 2011 ( the"First Loan Modification Effective
Date”), by and between SILICON VALLEY BANK, a California corporation, with its
principal place of business at 3003 Tasman Drive, Santa Clara, California 95054
and with a loan production office located at 380 Interlocken Crescent, Suite
600, Broomfield, Colorado 80021 (“Bank”) and WIRELESS RONIN TECHNOLOGIES, INC.,
a Minnesota corporation with offices located at 5929 Baker Road, Suite 475,
Minnetonka, Minnesota 55345 (“Borrower”).
 
 
1.  
DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.  Among other indebtedness
and obligations which may be owing by Borrower to Bank, Borrower is indebted to
Bank pursuant to a loan arrangement dated as of March 18, 2010, evidenced by,
among other documents, a certain loan and security agreement, by and between
Borrower and Bank, dated as of March 18, 2010 (as amended, the “Loan
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the loan agreement.

 
 
2.  
DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is secured by the
collateral as described in the loan agreement, a certain stock pledge agreement
by Borrower in favor of Bank, dated as of March 18, 2010 and by a certain
intellectual property security agreement, dated as of March 18, 2010, by and
between Borrower and Bank (the “IP Agreement”, and together with any other
collateral security granted to Bank, the “Security Documents”).

 
Hereinafter, the Security Documents, together with the Loan Agreement and all
other documents evidencing or securing the Obligations shall be referred to as
the “Existing Loan Documents”.
 
 
3.  
DESCRIPTION OF CHANGE IN TERMS.

 
 
A.
Modifications to Loan Agreement.

 
 
 
1
The Loan Agreement shall be amended by deleting the following text appearing as
Section 2.4(d) thereof:

 
 
“(d)           Unused Revolving Line Facility Fee.  A fee (the “Unused Revolving
Line Facility Fee”), payable monthly, in arrears, on a calendar year basis, in
an amount equal to one-quarter percent (0.25%) per annum of the average unused
portion of the Revolving Line, as determined by Bank.  The unused portion of the
Revolving Line, for the purposes of this calculation, shall not include amounts
reserved for products provided in connection with Letters of Credit, Cash
Management Services and FX Forward Contracts.  Borrower shall not be entitled to
any credit, rebate or repayment of any Unused Revolving Line Facility Fee
previously earned by Bank pursuant to this Section notwithstanding any
termination of the Agreement or the suspension or termination of Bank’s
obligation to make loans and advances hereunder, including during any Streamline
Period;”
 
 
and inserting the following in lieu thereof:
 
 
“(d)           Unused Revolving Line Facility Fee.  A fee (the “Unused Revolving
Line Facility Fee”), payable monthly, in arrears, on a calendar year basis, in
an amount equal to one-quarter percent (0.25%) per annum of the average unused
portion of the Revolving Line, as determined by Bank.  The unused portion of the
Revolving Line, for the purposes of this calculation, shall not include amounts
reserved for products provided in connection with Letters of Credit, Cash
Management Services and FX Forward Contracts; provided, however, that for any
calendar month in which the outstanding balance of the Revolving Line is greater
than Five Hundred Thousand Dollars ($500,000) on each day in such calendar
month, as determined by Bank, in its reasonable discretion, the Unused Revolving
Line Facility Fee shall be Zero Dollars ($0.00) for such calendar
month.  Borrower shall not be entitled to any credit, rebate or repayment of any
Unused Revolving Line Facility Fee previously earned by Bank pursuant to this
Section notwithstanding any termination of the Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder, including
during any Streamline Period;”
 
 
 
2
The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.8 thereof:

 
 
“6.8           Operating Accounts.
 
 
(a)           Maintain its and its Subsidiaries’, if any, depository, operating
accounts and securities accounts with Bank and Bank’s affiliates with all excess
funds maintained at or invested through Bank or an affiliate of Bank; provided,
however, Borrower may maintain its existing accounts with CIBC Commercial
Banking in Canada (account nos. 001820327514 and 001826105017) noted in the
Perfection Certificate (collectively, the “CIBC Accounts”); provided further,
that the aggregate balance of such CIBC Accounts shall at no time exceed Two
Hundred Thousand Dollars ($200,000).
 
 
(b)           For each Collateral Account that Borrower at any time maintains,
Borrower shall cause the applicable Bank or financial institution (other than
Bank) at or with which any Collateral Account is maintained to execute and
deliver a Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Bank’s Lien in such Collateral Account in
accordance with the terms hereunder which Control Agreement may not be
terminated without the prior written consent of Bank.  The provisions of the
previous sentence shall not apply to the CIBC Accounts, deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower’s employees and identified to Bank by
Borrower as such.”
 
 
and inserting the following in lieu thereof:
 
 
 “6.8           Operating Accounts.
 
 
(a)           Maintain its and its Subsidiaries’, if any, depository, operating
accounts and securities accounts with Bank and Bank’s affiliates with all excess
funds maintained at or invested through Bank or an affiliate of Bank; provided,
however, Borrower may maintain (i) its existing accounts with CIBC Commercial
Banking in Canada (account nos. 001820327514 and 001826105017) noted in the
Perfection Certificate (collectively, the “CIBC Accounts”) and (ii) its existing
account with U.S. Bank, N.A. (account no. 10479001333) (together with the CIBC
Accounts, the “Other Accounts”); provided further, that the aggregate balance of
such Other Accounts shall at no time exceed Two Hundred Thousand Dollars
($200,000).
 
 
(b)           For each Collateral Account that Borrower at any time maintains,
Borrower shall cause the applicable Bank or financial institution (other than
Bank) at or with which any Collateral Account is maintained to execute and
deliver a Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Bank’s Lien in such Collateral Account in
accordance with the terms hereunder which Control Agreement may not be
terminated without the prior written consent of Bank.  The provisions of the
previous sentence shall not apply to the Other Accounts, deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower’s employees and identified to Bank by
Borrower as such.”
 
 
 
3
The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.9(a) thereof:

 
 
“(a)           Tangible Net Worth. A Tangible Net Worth of at least the
following for the periods listed below:
 
Period
Minimum Tangible Net Worth
The Effective Date through and including June 30, 2010
$10,500,000
July 1, 2010 through and including December 31, 2010
$8,500,000
January 1, 2011 and thereafter
$7,500,000

 
The Tangible Net Worth requirements set forth above shall increase (i)
quarterly, by seventy-five percent (75%) of the Borrower’s Net Income for each
fiscal quarter then ended; and (ii) by seventy-five percent (75%) of the
proceeds from issuances of equity after the Effective Date and/or the principal
amount of Subordinated Debt.
 
 
Provided there are no outstanding Credit Extensions under the Revolving Line
(including, without limitation, Credit Extensions made pursuant to Sections
2.1.2, 2.1.3 and 2.1.4 hereof but specifically excluding the Lease Letter of
Credit), the failure of Borrower to maintain the applicable minimum Tangible Net
Worth set forth above shall not constitute an Event of Default hereunder;
provided that no Credit Extensions (other than the Lease Letter of Credit) shall
be made until Borrower maintains the applicable minimum Tangible Net Worth set
forth above, as determined by Bank, in its sole discretion.”
 
 
and inserting the following in lieu thereof:
 
 
“(a)           Tangible Net Worth. Commencing on the First Loan Modification
Effective Date and thereafter, a Tangible Net Worth of at least Five Million
Five Hundred Thousand Dollars ($5,500,000).  Such Tangible Net Worth requirement
shall increase (i) quarterly, by seventy-five percent (75%) of the Borrower’s
Net Income for each fiscal quarter then ended; and (ii) by seventy-five percent
(75%) of the proceeds from issuances of equity after the First Loan Modification
Effective Date and/or the principal amount of Subordinated Debt.
 
 
Provided there are no outstanding Credit Extensions under the Revolving Line
(including, without limitation, Credit Extensions made pursuant to Sections
2.1.2, 2.1.3 and 2.1.4 hereof but specifically excluding the Lease Letter of
Credit), the failure of Borrower to maintain the applicable minimum Tangible Net
Worth set forth above shall not constitute an Event of Default hereunder;
provided that no Credit Extensions (other than the Lease Letter of Credit) shall
be made until Borrower maintains the applicable minimum Tangible Net Worth set
forth above, as determined by Bank, in its sole discretion.”
 
 
 
4
The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.14 thereof:

 
 
“6.14           Post-Closing Requirements.  Provide Bank, within thirty (30)
days after the Effective Date (or such later date as Bank may determine, in its
reasonable discretion), with evidence satisfactory to Bank, in its sole
discretion, that either (i) Borrower’s existing bank account nos. 104790001333
and 204790181695, held at US Bank, N.A., and bank account no. 31878595, held at
Central Bank (collectively, the “Other Accounts”), have been closed, and the
proceeds therein have been transferred to Borrower’s account maintained at Bank
or (ii) the Other Accounts shall have become subject to a Control Agreement in
favor of Bank, in form and substance acceptable to Bank, in its sole
discretion.”
 
 
 
5
The Loan Agreement shall be amended by deleting the following definition
appearing in Section 13.1 thereof:

 
 
““Revolving Line Maturity Date” is March 17, 2011 (364 days from the Effective
Date).”
 
 
and inserting the following in lieu thereof:
 
 
““Revolving Line Maturity Date” is March 15, 2012.”
 
 
 
6
The Loan Agreement shall be amended by inserting the following definition in its
appropriate alphabetical order in Section 13.1 thereof:

 
 
“First Loan Modification Effective Date” is January 21, 2011.”
 
 
 
7
The Compliance Certificate attached as Exhibit B to the Loan Agreement is hereby
deleted and is replaced with the Compliance Certificate attached as Exhibit B
hereto.

 
 
4.  
FEES.  Borrower shall pay to Bank a modification/renewal fee equal to Ten
Thousand Dollars ($10,000), which modification/renewal fee shall be due on the
date hereof and shall be deemed fully earned as of the date hereof.  Borrower
shall also reimburse Bank for all reasonable legal fees and expenses incurred in
connection with this Loan Modification Agreement.

 
 
5.  
CONDITIONS PRECEDENT TO EFFECTIVENESS.  Borrower hereby agrees that the
following documents shall be delivered to the Bank prior to the entering into
and the effectiveness of this Loan Modification Agreement, each in form and
substance satisfactory to the Bank (collectively, the “Conditions Precedent”):

 
a)  
a certificate from the Secretary of State for the applicable jurisdiction, as of
a recent date as to the Borrower’s existence and good standing;

 
b)  
evidence satisfactory to Bank that Borrower’s bank account no. 204790181695,
held at US Bank, N.A. and bank account no. 31878595, held at Central Bank have
been closed;

 
c)  
an updated/revised Perfection Certificate, as necessary; and

 
d)  
such other documents as the Bank may reasonably request.

 
 
6.  
AUTHORIZATION TO FILE.  Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the collateral, including a notice that any disposition of the collateral, by
either the Borrower or any other person, shall be deemed to violate the rights
of the Bank under the code.

 
 
7.  
RATIFICATION OF IP AGREEMENT.  Borrower hereby ratifies, confirms and reaffirms,
all and singular, the terms and conditions of the IP Agreement, and
acknowledges, confirms and agrees that said IP Agreement contains an accurate
and complete listing of all intellectual property collateral as defined in said
IP Agreement, which shall remain in full force and effect.  Notwithstanding the
terms and conditions of the IP Agreement, the Borrower shall not register any
Copyrights or Mask Works in the United States Copyright Office unless it: (i)
has given at least fifteen (15) days’ prior-written notice to Bank of its intent
to register such Copyrights or Mask Works and has provided Bank with a copy of
the application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (ii) executes a security agreement or such other
documents as Bank may reasonably request in order to maintain the perfection and
priority of Bank’s security interest in the Copyrights proposed to be registered
with the United States Copyright Office; and (iii) records such security
documents with the United States Copyright Office contemporaneously with filing
the Copyright application(s) with the United States Copyright Office.  Borrower
shall promptly provide to Bank a copy of the Copyright application(s) filed with
the United States Copyright Office, together with evidence of the recording of
the security documents necessary for Bank to maintain the perfection and
priority of its security interest in such Copyrights or Mask Works.  Borrower
shall provide written notice to Bank of any application filed by Borrower in the
United States Patent Trademark Office for a patent or to register a trademark or
service mark within thirty (30) days of any such filing.

 
 
8.  
ADDITIONAL COVENANTS: RATIFICATION OF PERFECTION CERTIFICATE.  Borrower shall
not, without providing the Bank with thirty (30) days prior written notice: (i)
relocate its principal executive office or add any new offices or business
locations or keep any Collateral in any additional locations (unless such new
office or business location  contains less than $10,000 of Borrower’s assets or
property), or (ii) change its jurisdiction of organization, or (iii) change its
organizational structure or type, (iv) change its legal name, or (v) change any
organizational number (if any) assigned by its jurisdiction of organization.  In
addition, except as previously disclosed to Bank, the Borrower hereby certifies
that no Collateral is in the possession of any third party bailee (such as at a
warehouse).  In the event that Borrower, after the date hereof, intends to store
or otherwise deliver any portion of the Collateral to that is valued,
individually or in the aggregate, in excess of $10,000, to such a bailee, then
Borrower shall first receive the prior written consent of Bank and such bailee
must acknowledge in writing that the bailee is holding such Collateral for the
benefit of Bank.  In connection with this Loan Modification Agreement, Borrower
has provided Bank with an updated and revised Perfection Certificate, dated as
of the date hereof.  Borrower hereby confirms that the terms and disclosures
contained in such perfection certificate are accurate and complete as of the
date hereof.

 
 
9.  
CONSISTENT CHANGES.  The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

 
 
10.  
RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

 
 
11.  
NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees that Borrower
has no offsets, defenses, claims, or counterclaims against Bank with respect to
the Obligations, or otherwise, and that if Borrower now has, or ever did have,
any offsets, defenses, claims, or counterclaims against Bank, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder.

 
 
12.  
CONTINUING VALIDITY.  Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents.  Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and
effect.  Bank’s agreement to modifications to the existing Obligations pursuant
to this Loan Modification Agreement in no way shall obligate Bank to make any
future modifications to the Obligations.  Nothing in this Loan Modification
Agreement shall constitute a satisfaction of the Obligations.  It is the
intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.

 
 
13.  
RIGHT OF SET-OFF.  In consideration of Bank’s agreement to enter into this Loan
Modification Agreement, Borrower hereby reaffirms and hereby grants to Bank, a
lien, security interest and right of set off as security for all Obligations to
Bank, whether now existing or hereafter arising upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Silicon Valley
Bank  (including a Bank subsidiary) or in transit to any of them.  At any time
after the occurrence and during the continuance of an Event Of Default, without
demand or notice, Bank may set off the same or any part thereof and apply the
same to any liability or Obligation of Borrower even though unmatured and
regardless of the adequacy of any other collateral securing the loan.  ANY AND
ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF
BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 
 
14.  
CONFIDENTIALITY.  Bank may use confidential information for the development of
databases, reporting purposes, and market analysis, so long as such confidential
information is aggregated and anonymized prior to distribution unless otherwise
expressly permitted by Borrower.  The provisions of the immediately preceding
sentence shall survive the termination of the Loan Agreement.

 
 
15.  
JURISDICTION/VENUE.  Illinois law governs the Loan Documents, including, without
limitation, this Loan Modification Agreement without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Illinois; provided, however, that nothing in
this Loan Modification Agreement shall be deemed to operate to preclude Bank
from bringing suit or taking other legal action in any other jurisdiction to
realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank.  Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court.  Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in, or subsequently provided by Borrower in accordance with, Section 10 of the
Loan Agreement and that service so made shall be deemed completed upon the
earlier to occur of Borrower’s actual receipt thereof or three (3) days after
deposit in the U.S. mails, proper postage prepaid.

 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS LOAN MODIFICATION AGREEMENT, THE LOAN AGREEMENT, THE LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES
TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL.
 
 
16.  
COUNTERSIGNATURE.  This Loan Modification Agreement shall become effective only
when it shall have been executed by Borrower and Bank.

 
[The remainder of this page is intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the State of Illinois as of the First Loan Modification Effective Date.
 
BORROWER:                                                                                    BANK:
 
WIRELESS RONIN TECHNOLOGIES,
INC.                                                                                              SILICON
VALLEY BANK
 
By: /s/ Darin P.
McAreavey__________________                                                                                               By:/s/
Adam Glick_______________________
 
Name: Darin P.
McAreavey__________________                                                                                               Name:
Adam Glick_______________________
 
Title: Senior Vice President, Chief Financial
Officer_                                                                                               Title:
Relationship Manager________________
 


 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B




COMPLIANCE CERTIFICATE


TO:                 SILICON VALLEY
BANK                                                                                                Date:
FROM:           WIRELESS RONIN TECHNOLOGIES, INC


The undersigned authorized officer of Wireless Ronin Technologies, Inc.
(“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (1) Borrower is
in complete compliance for the period ending _______________ with all required
covenants except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank.  Attached are
the required documents supporting the certification.  The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or
footnotes.  The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered.  Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
     
Monthly financial statements with
Compliance Certificate
Monthly within 30 days
Yes   No
Annual financial statement (CPA Audited) + CC
FYE within 120 days
Yes   No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes   No
A/R & A/P Agings, Inventory reports, Deferred Revenue
reports and general ledger
Weekly (Monthly within 15 days
during a Streamline Period)
 
Yes   No
Transaction Reports
Weekly (Monthly within 15 days
during a Streamline Period) and with
each request for a Credit Extension
 
Yes   No
Projections
30 days prior to FYE, and as amended
Yes   No
 
 
The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)
____________________________________________________________________________
 



Financial Covenant
Required
Actual
Complies
       
Maintain at all times (certified monthly):
     
Minimum Tangible Net Worth
$5,500,000
$_______
Yes   No






 
 

--------------------------------------------------------------------------------

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


Wireless Ronin Technologies, Inc.
 
 
By:                                                       
Name:                                                       
Title:                                                       
 
BANK USE ONLY
 
Received by: _____________________
authorized signer
Date:                    _________________________
 
Verified: ________________________
authorized signer
Date:                    _________________________
 
Compliance Status:                                         Yes     No








 
 

--------------------------------------------------------------------------------

 

Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


Dated:           ____________________


I.           Tangible Net Worth (Section 6.9(a))
 


 
Required:                      Commencing on the First Loan Modification
Effective Date and thereafter, a Tangible Net Worth of at least Five Million
Five Hundred Thousand Dollars ($5,500,000).  Such Tangible Net Worth requirement
shall increase (i) quarterly, by seventy-five percent (75%) of the Borrower’s
Net Income for each fiscal quarter then ended; and (ii) by seventy-five percent
(75%) of the proceeds from issuances of equity after the First Loan Modification
Effective Date and/or the principal amount of Subordinated Debt.


Actual:                                The amounts below are based on Borrower
and its Subsidiaries, on a consolidated basis:
 
 

 A. Aggregate value of total assets    $___________        B.    Aggregate value
of goodwill $___________        C. Aggregate value of intangible items including
unamortized debt discount and     expense, Patents,Trademarks, Copyrights, and
research and development expenses except prepaid expenses   $___________      
 D.    Aggregate value of notes, accounts receivable and other obligations owing
    to Borrower from its officers or other Affiliates $___________        E.
Aggregate value of any reserves not already deducted from assets                
$___________        F.    Total Liabilities (including all Indebtedness but
excluding all Subordinated Debt) $___________        G. Value of line A minus B
minus C minus D minus E minus F  $___________

 
 


Is line Gequal to or greater than the sum of (i) $5,500,000 plus (ii)
seventy-five percent (75%) of the Borrower’s Net Income for each fiscal quarter
then ended plus (iii) seventy-five percent (75%) of the proceeds from issuances
of equity after the Effective Date and/or the principal amount of Subordinated
Debt?


  _______ No, not in
compliance                                                                                       _______Yes,
in compliance




Provided there are no outstanding Credit Extensions under the Revolving Line
(including, without limitation, Credit Extensions made pursuant to Sections
2.1.2, 2.1.3 and 2.1.4 thereof), the failure of Borrower to maintain the
applicable minimum Tangible Net Worth set forth above shall not constitute an
Event of Default hereunder; provided that no Credit Extensions shall be made
until Borrower achieves the applicable minimum Tangible Net Worth set forth
above).


